Faulkner (akas) v. State                                            















IN THE
TENTH COURT OF APPEALS
 

 Nos.  10-91-189-CR
                                                    10-91-190-CR
                                                    10-91-191-CR
                                                    10-91-192-CR

        PATRICIA A. FAULKNER
        PATRICIA ANN FAULKNER
        PATRICIA ANN FAULKNER
        PATRICIA FAULKNER aka PATRICIA LANGLEY,
                                                                                       Appellant
        v.

        THE STATE OF TEXAS,
                                                                                       Appellee
 

 From the County Court at Law No. 2
McLennan County, Texas
Trial Court #'s: 910838 CR2, 911163 CR1, 911663 CR1 & 911664 CR2
                                                                                                                
                                                                     
O P I N I O N
                                                                                                     

          Appellant plead guilty to the misdemeanor offense of theft over $20 and under $200 in all
four cases, for which she was sentenced to six months in jail on 10-91-189-CR and 10-89-190-CR
and five months in jail on 10-91-191-CR and 10-91-192-CR.
          Appellant has filed a request in this court, personally signed by her and approved by her
attorney, to withdraw her notices of appeal and dismiss her appeals.  No decision of this court
having been delivered prior to the receipt of Appellant's request, her request to withdraw her
notices of appeal is granted, and the appeals are dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed November 6, 1991
Do not publish